*73Opinion by
Mr. Justice Potter,
January 3,1910:
This proceeding was the adjudication of the account of the trustee for Margaret Megargee Wright, under the will of John Wright, deceased. The question to be determined is the proper distribution of a fund accumulated under directions in the will, which were void, by reason of the provisions of sec. 9 of the Act of April 18, 1853, P. L. 503, ordinarily known as the statute against accumulations.
Counsel for both sides in this case admit the directions in the will were unlawful; but the appellant contends that the accumulated fund was to be regarded as undisposed of property, and as such should have gone to the next of kin. The auditing judge rejected this view upon the ground that accumulations during a minority have been held to be the property of the minor, and should go to him or her at maturity. In the opinion of the court in banc it is said that this case cannot be distinguished from Stille’s App., 4 W. N. C. 42, and feeling bound by that decision, it dismissed the exceptions in this case, and confirmed the adjudication. This has made it necessary for us to examine carefully the decision in Stille’s Appeal, to ascertain whether the grounds upon which it was based are tenable, and we are satisfied that they are not. The opinion in that case is very short, and simply affirms the decree of the court below, without any extended discussion of the principles involved. The court below there held that under the will, the income did not belong to the minor, and the direction to accumulate was therefore void; but in considering the question of the distribution of the fund unlawfully accumulated, he said that it was decided in Washington’s Est., 75 Pa. 102, “that if a will directed unlawful accumulations to be made during the minority of an infant to be capitalized, and the interest of the capitalized accumulations to be paid to the person, formerly an infant, during life, from and after the attainment of majority, the unlawful accumulations are the property of the minor.” And he then decided in conformity with this view of the decision, that the accumulations which had been unlawfully made should be the property of the minors. But in Washington’s Estate, the reason for declaring *74that the direction to accumulate was an excess, and therefore void under the act, was that the fund to be accumulated during the existing minority was not given to the minor. If she lived to be twenty-one years of age, she was to have the interest only which might thereafter accrue upon the accumulations, but no part of the accumulations themselves. The fund released from the accumulations unlawfully directed in that case, went to Annie Dorsey Washington, not because she was the minor in question, but because she was the person who would have been entitled thereto if such accumulation had not been directed. ' So that it would seem that the result in Stille’s Appeal was reached through a misapprehension of the real ground upon which the fund in Washington’s Estate was awarded to the minor. It was the residuary estate itself in that case which was the subject of the void provision. The report of the auditor shows that the whole estate was regarded, after the payment of debts and subject to annuities, as substantially a residue, and therefore, if there was an intestacy as to any part of the property, it must have gone to the next of kin. And it was as heir and next of kin that the minor in that case took the fund. As the decision in Stille’s Appeal was thus based upon a misapprehension of one of the points decided in Washington’s Estate, it cannot be regarded as authority upon the particular point in question. The same may be said of Farnum’s Est., 191 Pa. 75, in which by similar inadvertence, in supposed conformity with Washington’s Estate, it was announced that accumulations unlawfully made during a minority, are to go to the minor absolutely upon arriving at maturity. Under the act of 1853, such accumulations are to “go to and be received by such person or persons as would have been entitled thereto if such accumulation had not been directed.” As was said by Judge Penrose in Martin’s Est., 185 Pa. 51, “The inquiry, therefore, must in the first instance, always be, who, under the provisions of the will, as fairly interpreted, such persons are.” In Washington’s Estate it happened that under such inquiry the minor was found to be such a person. In the present case the minor is evidently not the person who would have been entitled, if the accumulation had *75not been directed; she is neither residuary legatee nor next of kin; nor is there a gift to her of any present vested interest in the principal of the estate which would carry with it the income as it accrues, but for the direction to accumulate it for capitalization. The statute permits of accumulations only during an existing minority, and for the benefit of the minor. If income is to be lawfully accumulated it must be that of the minor, and the fund must be paid to the minor upon arriving at the age of twenty-one. As the directions to accumulate in the present case do not meet these conditions, they are void, and the gift of the accumulations falls, as does the gift of the income. It does appear, however, that there is in the will a present, residuary gift, which carries with it everything which has not been otherwise disposed of in a valid way.
We think the present case is not to be distinguished in principle from Weinmann’s Estate, 223 Pa. 508, and that the doctrine therein elaborately discussed in the opinion of the court below, and affirmed by this court, is conclusive as to the question of the distribution of the fund unlawfully accumulated in this case.
The decree of the orphans’ court is reversed, and the record is remitted for further proceedings.